UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q/A [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 333-139008 GREAT CHINA MANIA HOLDINGS, INC. (Exact Name of Registrant as Specified in Its Charter) GREAT EAST BOTTLES & DRINKS (CHINA) HOLDINGS, INC (Former Name of Registrant, if Applicable) Florida 59-2318378 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 203 Hankow Center, 5-15 Hankow Road Tsimshatsui, Kowloon, Hong Kong n/a (Address of principal executive offices) (Zip Code) (852) 2192-4808 (Registrant’s telephone number, including area code) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes TNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes£No T Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Ruble 12b-2 of the Exchange Act.Yes£No £ Large accelerated filer£ Accelerated filer£ Non-accelerated filer£ (Do not check if a smaller reporting company) Smaller reporting companyT Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes£No T The number of shares of Common Stock, $0.01 par value, outstanding on May 16, 2011 was 24,676,000. 1 GREAT CHINA MANIA HOLDINGS, INC. AND SUBSIDIARIES TABLE OF CONTENTS Part I – Financial Information Item 1 Financial Statements 3 Unaudited Condensed Balance Sheets, June 30, 2011 and December 31, 2010 3 Unaudited Condensed Statements of Operations and Comprehensive Income for the three and six months ended June 30, 2011 and 2010 4 Unaudited Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2011 and 2010 5 Notes to the Unaudited Condensed Consolidated Financial Statements 6 Item 2 Management’s Discussion and Analysis or Plan of Operation 16 Item 3 Quantitative and Qualitative Disclosures about Market Risk 21 Item 4 Controls and Procedures 21 Part II – Other Information Item 1 Legal Proceedings 23 Item 2 Unregistered Sales Of Equity Securities And Use Of Proceeds 23 Item 3 Defaults Upon Senior Securities 23 Item 4 [Removed and Reserved] 23 Item 5 Other Information 23 Item 6 Exhibits 23 2 Explanatory Note The financial statements and notes in the Form 10-K for the year ended December 31, 2010 (filed April 15, 2011) inadvertently contained erroneous financial information. The sole purpose of this amendment is to file corrected financial data. No other changes have been made to the Form 10-K. This Form 10-K/A speaks as of the original filing date and has not been updated to reflect events occurring subsequent to the original filing date. PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS GREAT CHINA MANIA HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS June 30, (Unaudited) (Restated) December 31, (Audited) (Restated) ASSETS CURRENT ASSETS Cash and cash equivalents $ Accounts receivable - Inventories - Amount due from a related party - Prepaid expenses and other receivables Total current assets PROPERTY, PLANT & EQUIPMENT, NET - TOTAL ASSETS $ $ LIABILITIES AND EQUITY LIABILITIES CURRENT LIABILITIES Accounts payable $ $ Notes payable - Accrued expenses and other payables Unearned revenue Amount due to a director - Advance from shareholders - Amount due to related parties Taxes payable - Total current liabilities $ LONG-TERM LIABILITIES Convertible note - Notes payable - TOTAL LIABILITIES SHAREHOLDERS’ EQUITY Common stock, Par value $0.01; 375,000,000 shares authorized; 24,676,000 and 9,202,000 shares issued and outstanding as of June 30, 2011 and December 31, 2010, respectively Additional paid in capital Accumulated deficits Accumulated other comprehensive loss ) TOTALSHAREHOLDERS’ EQUITY ) ) TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ See accompanying notes to condensed consolidated financial statements. 3 GREAT CHINA MANIA HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (UNAUDITED) Three months ended June 30, 2011 Three months ended June 30, 2010 (Restated) Six months ended June 30,2011 Six months ended June 30, 2010 (Restated) CONTINUING OPERATIONS REVENUES $ $
